Exhibit 10.35 LOAN AGREEMENT (Addendum No. 1) WHEREAS: · This addendum serves to update the Loan Agreement (attached as Exhibit 10.1 to the Form 10-K/A-2 Coronus Solar Inc. filed with the SEC on December 10, 2010) between Jefferson Thachuk (the “Lender”) and Coronus Solar Inc. (the “Borrower”). · This addendum is current as of June 20, 2011. · A detailed chronology of the Loans, subsequent to October 19, 2010 is attached to this addendum as Exhibit A. · As at March 31, 2011, the principal amount of the Loans totaled CAD $246,000 and USD $6,600. · As at June 20, 2011, the principal amount of the Loans totaled CAD $204,500, plus USD $6,600. RESOLVED: This addendum fairly and accurately characterizes the subsequent loan activity between the Lender and the Borrower. DATED:this 20th day of June, 2011. JEFFERSON THACHUK RAVEN KOPELMAN Jefferson Thachuk Raven Kopelman Lender Coronus Solar Inc., Director DAVID HOLMES KENNETH BOGAS David Holmes, Kenneth Bogas Coronus Solar Inc., Director Coronus Solar Inc., Director 1 EXHIBIT A Loans from Shareholder - Jeff Thachuk As at June 20, 2011 CAD USD Date Source Principal Principal 19-Oct-10 Opening Balance 18-Apr-11 Deposit - 10-May-11 Payment - Total CAD204,500 USD6,600 2
